Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 2.1 CONFIDENTIAL AGREEMENT AND PLAN OF MERGER dated as of January 16, 2008 among BEA SYSTEMS, INC., ORACLE CORPORATION, and BRONCO ACQUISITION CORPORATION CONFIDENTIAL TABLE OF CONTENTS ARTICLE 1 DEFINITIONS 1 Section 1.01. Definitions 1 Section 1.02. Other Definitional and Interpretative Provisions 10 ARTICLE 2 THE MERGER 11 Section 2.01. The Closing 11 Section 2.02. The Merger 11 Section 2.03. Conversion of Shares 11 Section 2.04. Surrender and Payment 12 Section 2.05. Dissenting Shares 13 Section 2.06. Company Stock Options and Restricted Stock Awards; ESPP 14 Section 2.07. Adjustments 16 Section 2.08. Withholding Rights 16 Section 2.09. Lost Certificates 16 ARTICLE 3 THE SURVIVING CORPORATION 17 Section 3.01. Certificate of Incorporation 17 Section 3.02. Bylaws 17 Section 3.03. Directors and Officers 17 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 17 Section 4.01. Corporate Existence and Power 17 Section 4.02. Corporate Authorization 17 Section 4.03. Governmental Authorization 18 Section 4.04. Non-contravention 18 Section 4.05. Capitalization 19 Section 4.06. Subsidiaries 20 Section 4.07. SEC Filings and the Sarbanes-Oxley Act 21 Section 4.08. Financial Statements; Internal Controls 22 Section 4.09. Disclosure Documents 23 Section 4.10. Absence of Certain Changes 24 Section 4.11. No Undisclosed Material Liabilities 24 Section 4.12. Litigation 24 Section 4.13. Compliance with Applicable Law 25 Section 4.14. Material Contracts 25 Section 4.15. Taxes 28 Section 4.16. Employee Benefit Plans 30 Section 4.17. Labor and Employment Matters 32 Section 4.18. Insurance Policies 32 Section 4.19. Environmental Matters 32 Section 4.20. Intellectual Property 33 i CONFIDENTIAL Section 4.21. Properties 37 Section 4.22. Interested Party Transactions 37 Section 4.23. Certain Business Practices 38 Section 4.24. Finders Fees 38 Section 4.25. Opinion of Financial Advisor 38 Section 4.26. Antitakeover Statutes and Company Rights Agreement 38 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PARENT 39 Section 5.01. Corporate Existence and Power 39 Section 5.02. Corporate Authorization 39 Section 5.03. Governmental Authorization 39 Section 5.04. Non-contravention 39 Section 5.05. Disclosure Documents 40 Section 5.06. Litigation 40 Section 5.07. Financing 40 ARTICLE 6 COVENANTS 40 Section 6.01. Conduct of the Company 40 Section 6.02. Stockholder Meeting; Board Recommendation; Proxy Material 44 Section 6.03. No Solicitation 46 Section 6.04. Access to Information 49 Section 6.05. 401(k) Plans 50 Section 6.06. Employee Benefits and Service Credit 50 Section 6.07. Company Rights Agreement; State Takeover Laws 51 Section 6.08. [INTENTIONALLY OMITTED] 51 Section 6.09. Obligations of Merger Subsidiary 51 Section 6.10. Voting of Shares 51 Section 6.11. Director and Officer Liability 51 Section 6.12. Reasonable Best Efforts 52 Section 6.13. Certain Filings 54 Section 6.14. Public Announcements 54 Section 6.15. Further Assurances 55 Section 6.16. Cooperation 55 Section 6.17. Section 16 Matters 55 Section 6.18. Notice of Certain Events 55 Section 6.19. Confidentiality 56 ARTICLE 7 CONDITIONS TO THE MERGER 57 Section 7.01. Conditions to the Obligations of Each Party 57 Section 7.02. Conditions to the Obligations of Parent and Merger Subsidiary 57 Section 7.03. Conditions to the Obligations of the Company 58 ARTICLE 8 TERMINATION 58 Section 8.01. Termination 58 ii CONFIDENTIAL Section 8.02. Effect of Termination 60 ARTICLE 9 MISCELLANEOUS 61 Section 9.01. Notices 61 Section 9.02. Survival of Representations and Warranties 62 Section 9.03. Amendments and Waivers 62 Section 9.04. Expenses 62 Section 9.05. Binding Effect; No Third Party Beneficiaries; No Assignment 64 Section 9.06. Governing Law 64 Section 9.07. Jurisdiction 64 Section 9.08. Waiver of Jury Trial 65 Section 9.09. Counterparts; Effectiveness 65 Section 9.10. Entire Agreement 65 Section 9.11. Severability 65 Section 9.12. Specific Performance 65 Section 9.13. Disclosure Schedules 65 Section 9.14. Rules of Construction 66 Exhibit A  Form of Voting Agreements Exhibit B  Form of Acceptable Confidentiality Agreement Exhibit C  Form of Amended and Restated Certificate of Incorporation of Surviving Corporation iii AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER (this  Agreement ) dated as of January 16, 2008, among BEA Systems, Inc., a Delaware corporation (the  Company ), Oracle Corporation, a Delaware corporation ( Parent ), and Bronco Acquisition Corporation, a Delaware corporation and a wholly-owned subsidiary of Parent ( Merger Subsidiary ). The parties hereto agree as follows: WHEREAS, the Boards of Directors of each of the Company, Parent and Merger Subsidiary have approved this Agreement and deem it advisable and in the best interests of their respective stockholders to consummate the merger of Merger Subsidiary with and into the Company (the  Merger ) and the other transactions contemplated hereby, on the terms and conditions set forth herein; and WHEREAS, concurrently with the execution and delivery of this Agreement, and as a condition and inducement to Parents and Merger Subsidiarys willingness to enter into this Agreement, certain stockholders of the Company are entering into Voting Agreements in the form attached as Exhibit A hereto (the  Voting Agreements ) pursuant to which those stockholders, among other things, will agree to vote all voting securities in the Company beneficially owned by them in favor of the approval and adoption of this Agreement and the Merger. NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants and agreements set forth below, the parties hereto agree as follows: ARTICLE 1 DEFINITIONS Section 1.01. Definitions . (a) As used herein, the following terms have the following meanings:  Acceptable Confidentiality Agreement  means a confidentiality agreement that contains confidentiality and other provisions that are not materially less favorable than those contained in the form attached hereto as Exhibit B.  Acquisition Proposal  means any offer, proposal, inquiry or indication of interest from any Third Party relating to any transaction or series of related transactions involving (i) any acquisition or purchase by any Person, directly or indirectly, of 15% or more of any class of outstanding voting or equity securities of the Company or any of its Subsidiaries, or any tender offer (including a self-tender) or exchange offer that, if consummated, would result in any Person beneficially owning 15% or more of any class of outstanding voting or equity securities of the Company or any of its Subsidiaries, (ii) any merger, amalgamation, consolidation, share exchange, business combination, joint venture or other similar transaction involving the Company or any of its Subsidiaries, the business of which constitutes 15% or more of the net revenues, net income or assets of the Company and its Subsidiaries, taken as a whole, (iii) any CONFIDENTIAL sale, lease, exchange, transfer, license (other than licenses in the ordinary course of business), acquisition or disposition of 15% or more of the assets of the Company or any of its Subsidiaries (measured by the lesser of book or fair market value thereof) or (iv) any liquidation, dissolution, recapitalization, extraordinary dividend or other significant corporate reorganization of the Company or any of its Subsidiaries, the business of which constitutes 15% or more of the net revenues, net income or assets of the Company and its Subsidiaries, taken as a whole.  Affiliate  means, with respect to any Person, any other Person directly or indirectly controlling, controlled by, or under common control with such Person. As used in this definition, the term control (including the terms controlling, controlled by and under common control with) means possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ownership of voting securities, by contract or otherwise.  Antitrust Laws  means applicable federal, state, local or foreign antitrust, competition, premerger notification or trade regulation laws, regulations or Orders.  Antitrust Prohibition  means any Order or decision entered by any Governmental Authority or any law, rule, regulation or other action established by any Governmental Authority, in each case, preliminarily or permanently restraining, enjoining or prohibiting the consummation of the Merger.  Applicable Law  means, with respect to any Person, any international, national, federal, state or local law (statutory, common or otherwise), constitution, treaty, convention, ordinance, code, rule, regulation or other similar requirement enacted, adopted, promulgated or applied by a Governmental Authority that is binding upon or applicable to such Person, as amended unless expressly specified otherwise.  Business Day  means a day, other than Saturday, Sunday or other day on which commercial banks in New York, New York are authorized or required by Applicable Law to close. Change in Control Severance Plan means the Company Change in Control Severance Plan, adopted by the Company Board on November 7, 2007.  Closing Date  means the date of Closing.  Code  means the Internal Revenue Code of 1986, as amended.  Company Balance Sheet  means the consolidated balance sheet of the Company and its Subsidiaries as of January 31, 2007.  Company Balance Sheet Date  means January 31, 2007.  Company Board  means the Board of Directors of the Company. For purposes of this Agreement, unless otherwise specifically provided for herein, any determination or action by the Company Board shall be a determination or action approved by the greater of (i) a majority of the entire number of directors or (ii) the number of directors required to approve such action at a 2 CONFIDENTIAL meeting duly called and held at which all members of the Company Board were present and voting.  Company IP  means any and all Intellectual Property that is used or is held for use in the business of the Company or any of its Subsidiaries as currently conducted.  Company Material Adverse Effect  means (i) a material adverse effect on the business, financial condition or results of operations of the Company and its Subsidiaries, taken as a whole, or (ii) preventing the Companys ability to consummate the Merger, excluding in the case of clause (i) above, alone or in combination, any adverse effect resulting from or arising out of (A) the announcement, pendency or consummation of the Merger (including any loss of or adverse change in the relationship of the Company and its Subsidiaries with their respective employees, customers, partners or suppliers related thereto), (B) general economic or political conditions (including acts of terrorism or war) that do not disproportionately affect the Company and its Subsidiaries, taken as a whole, as compared to other companies participating in the same industry as the Company, (C) general conditions in the industry in which the Company and its Subsidiaries operate that do not disproportionately affect the Company and its Subsidiaries, taken as a whole, as compared to other companies participating in the same industry as the Company, (D) any changes (after the date hereof) in GAAP or Applicable Law, (E) any failure to take any action as a result of restrictions or other prohibitions set forth in Section 6.01(b), or the taking of any specific action at the written direction of Parent or expressly required by this Agreement, (F) any failure of the Company to meet internal or analysts estimates or projections (it being understood that any cause of any such failure may be taken into consideration when determining whether a Company Material Adverse Effect has occurred), or (G) any Proceeding made or brought by any holder of shares of Company Common Stock (on the holders own behalf or on behalf of the Company) arising out of or related to this Agreement or any of the transactions contemplated hereby (including the Merger).  Company Patents  has the meaning set forth in Section 4.20(a) .  Company Products  means each product (including any software product) or service developed, manufactured, sold, licensed, leased or delivered by the Company or any of its Subsidiaries that is listed in the Companys most recent price book prior to the date of this Agreement.  Company Registered IP  means all of the Registered IP owned by, under obligation of assignment to, or filed in the name of, the Company or any of its Subsidiaries.  Company Restricted Stock Award  means each award with respect to a share of restricted Company Common Stock outstanding under any Company Stock Plan that is, at the time of determination, subject to forfeiture or repurchase by the Company. Company Rights means the preferred stock purchase rights issued pursuant to the Company Rights Agreement.  Company Rights Agreement  means the Preferred Stock Rights Agreement, dated as of September 14, 2001, between the Company and EquiServe Trust Company, N.A., as Rights Agent thereunder, as amended on January 15, 2003. 3 CONFIDENTIAL  Company RSU  means each award of restricted stock units outstanding under any Company Stock Plan or otherwise.  Company Stock Option  means each compensatory option to purchase Company Common Stock outstanding under any Company Stock Plan or otherwise.  Company Stock Plan  means any stock option, stock incentive or other equity compensation plan or agreement sponsored or maintained by the Company or any Subsidiary or Affiliate of the Company.  Contract  means any legally binding written or oral contract, agreement, note, bond, indenture, mortgage, guarantee, option, lease (or sublease), license, sales or purchase order, warranty, commitment, or other instrument, obligation, arrangement or understanding of any kind.  Controlled Group Liability  means any and all liabilities (i) under Title IV of ERISA, (ii) under section 302 of ERISA, (iii) under sections 412 and 4971 of the Code, (iv) as a result of a failure to comply with the continuation coverage requirements of section 601 et seq. of ERISA and section 4980B of the Code, and (v) under corresponding or similar provisions of foreign laws or regulations, other than such liabilities that arise solely out of, or relate solely to, the Company Employee Plans.  Delaware Law  means the General Corporation Law of the State of Delaware.  Designated Employees  shall mean those employees of the Company set forth on Section 7.02(c) of the Company Disclosure Schedule.  Environmental Law  means any Applicable Law or any agreement with any Governmental Authority or other Person, relating to human health and safety, the environment or any Hazardous Substance.  Environmental Permits  means, with respect to any Person, all Governmental Authorizations relating to or required by Environmental Law and affecting, or relating in any way to, the business of such Person or any of its Subsidiaries.  Equity Interest  means any share, capital stock, partnership, member or similar interest in any entity, and any option, warrant, right or security convertible, exchangeable or exercisable therefor.  ERISA  means the Employee Retirement Income Security Act of 1974, as amended.  ERISA Affiliate  of any entity means any other entity that, together with such entity, would be treated as a single employer within the meaning of Section 414(b), (c) or (m) of the Code or Section 4001(b)(1) of ERISA.  Exchange Act  means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. 4 CONFIDENTIAL Executive Officer shall have the meaning set forth in Rule 3b-7 of the Exchange Act.  GAAP  means generally accepted accounting principles in the United States, as in effect on the date hereof.  Governmental Authority  means (i) any government or any state, department, local authority or other political subdivision thereof, or (ii) any governmental body, agency, authority (including any Taxing Authority or transgovernmental or supranational entity or authority), minister or instrumentality (including any court or tribunal) exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to government.  Governmental Authorizations  means, with respect to any Person, all licenses, permits, certificates, waivers, consents, franchises (including similar authorizations or permits), exemptions, variances, expirations and terminations of any waiting period requirements and other authorizations and approvals issued to such Person by or obtained by such Person from any Governmental Authority.  Harmful Code  means any program, routine, device or other feature, such as but not limited to any back door, drop dead device, Trojan Horse, virus, worm, spyware, or adware (as such terms are commonly understood in the software industry, but excluding license key mechanisms) or any other code designed or intended to have, or capable of performing or facilitating, any of the following functions: (i) disrupting, disabling, harming, or otherwise impeding in any manner the operation of, or providing unauthorized access to, a computer system or network or other device on which such code is stored or installed; or (ii) compromising the privacy or data security of a user or damaging or destroying any data or file without the users consent.  Hazardous Substance  means any pollutant, contaminant, waste or chemical or any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous substance, waste or material, or any substance, waste or material having any constituent elements displaying any of the foregoing characteristics, including any substance, waste or material regulated under any Environmental Law.  HSR Act means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules and regulations promulgated thereunder.  Indebtedness  means, collectively, any (i) indebtedness for borrowed money, (ii) indebtedness evidenced by any bond, debenture, note, mortgage, indenture or other debt instrument or debt security, (iii) amounts owing as deferred purchase price for the purchase of any property, or (iv) guarantees with respect to any indebtedness or obligation of a type described in clauses (i) through (iii) above of any other Person.  Intellectual Property  means any or all of the following and all rights in, arising out of, or associated therewith: (i) all United States, international and foreign patents and applications therefor and all reissues, divisions, divisionals, renewals, extensions, provisionals, continuations and continuations-in-part thereof, and all patents, applications, documents and filings claiming priority to or serving as a basis for priority thereof; (ii) all inventions (whether or not patentable), invention disclosures, improvements, trade secrets, proprietary information, know how, 5 CONFIDENTIAL computer software programs (in both source code and object code form), business methods, technical data and customer lists, tangible or intangible proprietary information, and all documentation relating to any of the foregoing; (iii) all copyrights, copyrights registrations and applications therefor, and all other rights corresponding thereto throughout the world; (iv) all industrial designs and any registrations and applications therefor throughout the world; (v) all trade names, logos, common law trademarks and service marks, trademark and service mark registrations and applications therefor throughout the world; (vi) all databases and all rights therein throughout the world; (vii) all moral and economic rights of authors and inventors, however denominated, throughout the world; (viii) all Web addresses, sites and domain names and numbers; and (ix) any similar or equivalent rights to any of the foregoing anywhere in the world.  International Plan  means any Company Employee Plan that is entered into, maintained, administered or contributed to by the Company or any of its Affiliates, and covers any employee or former employee of the Company or any of its Subsidiaries who is or was employed by the Company or any of its Subsidiaries outside the United States. Judgment means, with respect to any Person, any order, injunction, judgment, decree, ruling or other similar requirement enacted, adopted, promulgated or applied by a Governmental Authority or arbitrator that is binding upon or applicable to such Person.  Knowledge of the Company  means knowledge, after reasonable inquiry, of each of the individuals identified in Section 1.01 of the Company Disclosure Schedule.  Lien  means, with respect to any property or asset, any mortgage, lien, pledge, charge, security interest, encumbrance or other adverse claim of any kind in respect of such property or asset. For purposes of this Agreement, a Person shall be deemed to own subject to a Lien any property or asset that it has acquired or holds subject to the interest of a vendor or lessor under any conditional sale agreement, capital lease or other title retention agreement relating to such property or asset.  Nasdaq  means the Nasdaq Global Select Market. Order means, with respect to any Person, any order, injunction, judgment, decree or ruling enacted, adopted, promulgated or applied by a Governmental Authority or arbitrator that is binding upon or applicable to such Person or its property.  Other Company Representations  shall mean the representations and warranties of the Company contained in Article 4, other than the Specified Company Representations.  Parent Stock  means the common stock, par value $0.01 per share, of Parent.  PBGC  means the Pension Benefit Guaranty Corporation.  Permitted Liens  means (i) Liens disclosed on the Company Balance Sheet, (ii) Liens for Taxes that are (A) not yet due and payable as of the Closing Date or (B) being contested in good faith (and for which adequate accruals or reserves have been established on the most recent financial statements of the Company included in the most recent Form 10-K filed by the 6 CONFIDENTIAL Company with the SEC prior to the date of this Agreement), (iii) mechanics, carriers, workmens, repairmens or other like liens or other similar encumbrances arising or incurred in the ordinary course of business, and (iv) Liens that, in the aggregate, do not materially impair the value or the continued use and operation of the assets to which they relate.  Person  means an individual, corporation, partnership, limited liability company, association, trust or other entity or organization, including a government or political subdivision or an agency or instrumentality thereof.  Proceeding  means any suit, litigation, arbitration, proceeding (including any civil, criminal, administrative, investigative or appellate proceeding), hearing, audit, examination or investigation commenced, brought, conducted or heard by or before, or otherwise involving, any court or other Governmental Authority or any arbitrator or arbitration panel.  Publicly Available Software  means: (i) any Software that contains, or is derived in any manner in whole or in part from, any Software that is distributed as free Software, open source Software ( e.g. , GNU General Public License, Apache Software License, MIT License), or pursuant to similar licensing or distribution models; and (ii) any Software that may require as a condition of use, hosting, modification and/or distribution of such Software, or of other Software used or developed with, incorporated into, derived from, or distributed with such Software, that such Software or other Software: (A) be disclosed or distributed in source code form; (B) be licensed for the purpose of making derivative works; (C) be redistributed, hosted or otherwise made available at no or minimal charge; or (D) be licensed, sold or otherwise made available on terms that (x) limit in any manner the ability to charge license fees or otherwise seek compensation in connection with marketing, licensing or distribution of such Software or other Software or (y) grant the right to decompile, disassemble, reverse engineer or otherwise derive the source code or underlying structure of such Software or other Software.  Registered IP means all United States, international and foreign: (i) patents and patent applications (including provisional applications and design patents and applications) and all reissues, divisions, divisionals, renewals, extensions, counterparts, continuations and continuations-in-part thereof, and all patents, applications, documents and filings claiming priority thereto or serving as a basis for priority thereof; (ii) registered trademarks, service marks, applications to register trademarks, applications to register service marks, intent-to-use applications, or other registrations or applications related to trademarks; (iii) registered copyrights and applications for copyright registration; (iv) domain name registrations and Internet number assignments; and (v) any other Company IP that is the subject of an application, certificate, filing, registration or other document issued, filed with, or recorded by any Governmental Authority.  Representatives  means, with respect to any Person, the directors, officers, employees, financial advisors, attorneys, accountants, consultants, agents and other authorized representatives of such Person, acting in such capacity.  Sarbanes-Oxley Act  means the Sarbanes-Oxley Act of 2002, and the rules and regulations promulgated thereunder. 7 CONFIDENTIAL  SEC  means the Securities and Exchange Commission. Securities Act  means the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder.  Software  means any computer program, operating system, applications system, firmware or software code of any nature, whether operational, under development or inactive, including all object code, source code, data files, rules, data collections, diagrams, protocols, specifications, interfaces, definitions or methodology derived from the foregoing and any derivations, updates, enhancements and customization of any of the foregoing, processes, operating procedures, technical manuals, user manuals and other documentation thereof, whether in machine-readable form, programming language or any other language or symbols and whether stored, encoded, recorded or written on disk, tape, film, memory device, paper or other media of any nature.  Specified Company Representations  shall mean the representations and warranties of the Company contained in Sections 4.01, 4.02, 4.05(a), 4.05(c) and 4.25.  Subsidiary  means, with respect to any Person, any entity of which securities or other ownership interests having ordinary voting power to elect a majority of the board of directors or other persons performing similar functions are at any time directly or indirectly owned by such Person.  Superior Proposal  means any bona fide, unsolicited, written Acquisition Proposal which did not result from or arise out of a breach of Section 6.03 of this Agreement (other than any such breach that is unintentional and immaterial in effect), made by a Third Party, which, if consummated, would result in such Third Party (or in the case of a direct merger between such Third Party or any Subsidiary of such Third Party and the Company, the stockholders of such Third Party) owning, directly or indirectly, all of the outstanding shares of Company Common Stock, or all or substantially all of the consolidated assets of the Company and its Subsidiaries, and which Acquisition Proposal the Company Board determines in good faith, after considering the advice of its outside legal counsel and a financial advisor of nationally recognized reputation, and after taking into account all of the terms and conditions of such Acquisition Proposal (including any termination or break
